Citation Nr: 1413020	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-27 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post fracture of the right 5th metacarpal.

2.  Entitlement to an initial disability rating in excess of 10 percent for status post right foot trauma with hallux valgus and plantar fasciitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for scar on the right foot.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Kessel, Counsel
INTRODUCTION

The Veteran had active naval service from January 1986 to January 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In an April 2013 rating decision, the RO granted a separate 10 percent rating for a scar on the right foot associated with the Veteran's service-connected right foot disability.  As this rating is part and parcel of the appeal for a higher initial rating for the right foot disability, the Board has included this issue for consideration on appeal.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The most recent VA examinations were conducted in June 2012.  In October 2012 and November 2012 VA treatment records, it was noted that the Veteran had new onset right hand pain that was exacerbated by manual labor.  Given that his symptoms might have worsened since the most recent VA examination, the Board finds that the right hand claim must be remanded for a new VA examination to determine the current degree of severity of the disability.

The Veteran's service-connected right foot disability includes plantar fasciitis.  VA's Compensation Service issued a Bulletin in July 2013 indicating that plantar fasciitis should be evaluated as analogous to pes planus, because the symptoms from that disability most closely approximate the disability picture typically seen in plantar fasciitis.  When the Veteran's right foot was examined in June 2012, the report did not include any information on flat feet.  The report notes that a separate flat foot questionnaire is available when a veteran has flat feet.  Here, although the Veteran does not have flat feet, he has plantar fasciitis, which is to be evaluated in the same manner.  Additionally, more recent VA treatment records reflect that the Veteran has complaints of chronic right foot pain.  Thus, the Board finds that the right foot claims must also be remanded for a new VA examination to determine the current degree of severity of the disabilities.

Lastly, the Veteran may receive treatment at the VA Medical Center (VAMC) in Long Beach, California.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain the Veteran's VA treatment records for the period since November 2013.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected status post fracture of the right 5th metacarpal, status post right foot trauma with hallux valgus and plantar fasciitis, and scar on the right foot.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include for rating plantar fasciitis as pes planus.  See July 2013 Compensation Service Bulletin.  The supporting rationale for any opinions expressed must be provided.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

